internal_revenue_service department of the treasury index no washington dc contact person i a teleohone number in reference to sc dom p si plr-112588-98 date oct legend x trust trust trust i o o a l o i i b i r a w n n i i o w t t i plr-112588-98 this responds to a letter dated date and subsequent correspondence written on x’s behalf requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was formed under a plan of merger effective on dl and elected to be treated as an sdollar_figure corporation effective for its taxable_year beginning d2 on d3 a established trust trust and trust collectively the trusts for the benefit of b on d4 a the sole shareholder of x transferred m shares of x's stock to each of the trusts c and d respectively it is represented that trust trust and trust each possess the elements of a qualified_subchapter_s_trust a qsst under sec_1361 b beneficiary of trust however each failed to timely file qsst elections required by sec_1361 needed to make trust trust shareholders of x the beneficiary of trust and d the the beneficiary of trust and d were unaware that qsst elections were and trust eligible c b in ds x's accountant learned qsst elections had not been subsequently on d6 qsst elections for and trust were filed with the appropriate filed for the trusts trust trust service_center and trust have filed tax returns as x represents that throughout the period from d4 to present if valid and its shareholders agree trust trust qsst elections had been in effect to make any adjustments consistent with the treatment of x as an s_corporation that may be required to file the qsst elections was not part of a plan to terminate x's s_corporation_election or motivated by tax_avoidance merely inadvertent x represents that failing it was xx law_and analysis sec_1361 defines an s_corporation as business corporation for which an election under sec_1362 effect a small is in sec_1361 b provides that one of the requirements for a taxpayer to be a small_business_corporation is that the taxpayer cannot have as a shareholder a person other than an estate and other than a_trust described in not an individual sec_1361 who is plr-112588-98 sec_1361 provides that in the case of a qsst with d -- a such trust shall be treated as a_trust for purposes of respect to which a beneficiary makes an election under sec_1361 described in sec_1361 sec_678 the beneficiary of such trust shall be treated as the owner of that portion of the trust which consists of stock in an s_corporation with respect to which the election under sec_1361 a i and b is made sec_1361 a provides that the beneficiary of a under the temporary qsst may elect to have sec_1361 apply regulations in effect at the time the election should have been filed a qsst election had to be filed within the 61-day period beginning on the date the stock of a corporation was transferred to a_trust regulations section a of the temporary income_tax sec_1362 provides that an election to be an corporation will be terminated whenever the corporation ceases to be a small_business_corporation a if an sec_1362 provides in relevant part that b no later that a reasonable period of time election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the termination was inadvertent c after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and d the corporation and each person who was a shareholder of the corporation at any time during the period specified pursuant to sec_1362 agrees to make any adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the period then notwithstanding the terminating event the corporation shall be treated as an corporation during the period specified by the secretary the committee reports accompanying the subchapter_s_revision_act_of_1982 act explain sec_1362 f as follows if the internal_revenue_service determines that a corporation’s subchapter_s_election is inadvertently terminated the service can waive the effect of the terminating event for any period if the corporation timely corrects the event and if the corporation and the shareholders agree to be treated as had been in effect for such period if the election the committee intends that the internal_revenue_service be reasonable in granting waivers so that corporations whose subchapter_s eligibility requirements have been plr-112588-98 inadvertently violated do not suffer the tax consequences of a termination if no tax_avoidance would result from the continued subchapter_s treatment granting a waiver it government will work out agreements that protect the revenues without undue_hardship to taxpayers it is expected that the waiver may be made retroactive for all years or retroactive for the period in which the corporation again became eligible for subchapter ss treatment depending on the facts in is hoped that taxpayers and the s rep no h_r rep no 1982_2_cb_730 97th cong 2d sess 97th cong 2d sess c b conclusions after applying the relevant law to the facts submitted and representations made we conclude that the termination of x‘s subchapter_s_election on d4 was inadvertent within the meaning of sec_1362 f under sec_1362 x will be treated as continuing to be an s_corporation during the period from d4 to d6 and thereafter assuming x’s s_corporation_election was valid and not otherwise terminated under sec_1362 during the period from d4 to d6 thereafter the trusts will be treated as trusts described in sec_1361 and b sec_678 as the owners of that portion of their respective trust that consists of x stock and d will each be treated for purposes of c and except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically no opinion is expressed concerning whether x is an s_corporation or whether the trusts are qssts under sec_1361 this ruling is directed only to the taxpayer who requested of the code provides that it may not be sec_6110 it used or cited as precedent plr-112588-98 under the power of attorneys on file in this office a copy of this letter will be sent to x a b c and d sincerely yours lu cvichow- jeff erickson assistant to the branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
